DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/3/2021 are as follows: 
Claims 1-4 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US2016/0082808A1, as cited in the IDS) in view of Greenwald (US6386965B1, as cited in the IDS).
Re Claim 1. Perkins teaches a vehicle air-conditioning method using an air-conditioning device (20 is an HVAC system) having an all-seat air-conditioning mode in which air-conditioned air is blown out to occupants of all of seats in a vehicle cabin (i.e. when all vents are open) and an individual air-conditioning mode in which the air-conditioned air is blown out to some of the occupants of all of the seats (Figures 1-6; Paragraph 33-34 and 44 teach individual air conditioning mode of operation), comprising 
when a vehicle is activated by a remote starter device configured to remotely activate the vehicle (Paragraph 33 teaches remote starting the vehicle and HVAC system), controlling the air-conditioning device by switching an air-conditioning mode to a default mode even when the air-conditioning mode selected at previous turning-off of an ignition device is the individual air-conditioning mode (Figures 1-6; Paragraphs 27, 33-34, 44; Step 92 describes initiating the HVAC system based on sensed conditions and a default mode of operation and step 95 teaches individual air conditioning mode). 
Perkins fails to specifically teach the default mode is the all-seat air-conditioning mode for making a temperature inside the entire vehicle cabin uniform,.
However, Greenwald teaches a vehicle HVAC system comprising an all-seat air conditioning mode as a default initial mode of operation in order to provide an efficient vehicle 
Therefore, in view of Greenwald’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to set the initial default on mode of operation to be the all-seat air conditioning mode in order to better circulate the air inside the passenger cabin and thus achieve a more equalized and uniform temperature throughout the cabin, thereby reducing hot/cold spots inside the cabin.

Re Claim 2. Perkins as modified by Greenwald teach when an occupant getting into the vehicle is detected after the vehicle is activated by the remote starter device and the air-conditioning device is controlled in the all-seat air-conditioning mode, controlling the air-conditioning device by setting the air-conditioning mode to the individual air-conditioning mode (Perkins Figures 1-6; Paragraphs 27, 33-34, 44; Greenwald Figures 2-5, Column 6 line 56 to Column 7 line 28). 
Re Claim 3. Perkins as modified by Greenwald teach after detecting the occupant getting into the vehicle, detecting a seat taken by the occupant; and controlling the air-conditioning device by setting the air-conditioning mode to the individual air-conditioning mode for the seat taken by the occupant (Perkins Figures 1-6; Paragraphs 27, 33-34, 44; Greenwald Figures 2-5, Column 6 line 56 to Column 7 line 28). 

Re Claim 4. Perkins teaches a vehicle air-conditioning device (20 is an HVAC system) used in a vehicle (Figures 1-6), comprising: 

a selection device (vents 13-17, 60) used to select the all-seat air-conditioning mode and the individual air-conditioning mode (Figures 2-6; Paragraphs 27, 33-34, 44; Activation of the vents 13-17 and 60 will change the mode from the all-seat to the individual air-conditioning mode); and 
a controller (HVAC controller 22) configured to control the air-conditioning device in an air-conditioning mode selected in the selection device (Figures 2-6; Paragraphs 27-29, 33-34, 44), wherein when the vehicle is activated by a remote starter device configured to remotely activate the vehicle (Paragraph 33 teaches remote starting the vehicle and HVAC system), the controller controls the air-conditioning device by switching the air-conditioning mode to a default air-conditioning mode even when the air-conditioning mode selected at previous turning-off of an ignition device is the individual air-conditioning mode (Figures 1-6; Paragraphs 27, 33-34, 44; Step 92 describes initiating the HVAC system based on sensed conditions and a default mode of operation and step 95 teaches individual air conditioning mode). 
Perkins fails to specifically teach the default mode is the all-seat air-conditioning mode for making a temperature inside the entire vehicle cabin uniform.
However, Greenwald teaches a vehicle HVAC system comprising an all-seat air conditioning mode as a default initial mode of operation in order to provide an efficient vehicle 
Therefore, in view of Greenwald’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to set the initial default on mode of operation to be the all-seat air conditioning mode in order to better circulate the air inside the passenger cabin and thus achieve a more equalized and uniform temperature throughout the cabin, thereby reducing hot/cold spots inside the cabin.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Perkins and Greenwald fail to teach “for making a temperature inside the entire vehicle cabin uniform, when a vehicle is activated by a remote starter device configured to remotely activate the vehicle, controlling the air-conditioning device by switching an air-conditioning mode to the all-seat air-conditioning mode even when the air-conditioning mode selected at previous turning-off of an ignition device is the individual air-conditioning mode”.  Perkins teaches the all seat air conditioning mode and the individual air conditioning mode of operation, but fails to specifically teach that the default mode of operation will be the all-seat air-conditioning mode.  However, Greenwald teaches a vehicle HVAC system comprising an all-seat air conditioning mode as a default initial mode of operation in order to provide an efficient vehicle ventilation when starting (Column 6 lines 56-61) and that later individual vents can be closed for unoccupied seats (Figures 2-5; Column 7 lines 20-28).  Therefore, in view of Greenwald’s teaching, it would have been obvious to one of ordinary skill Oftentimes, only a driver is in the vehicle and the driver desires additional airflow. Conventionally, this is accomplished by adjusting the thumbwheels for the air outlet members and/or adjusting the directional vanes. For example, the driver may close the air outlet members which are not designed to provide direct air flow to the driver and/or the driver may adjust the directional vanes to change the direction of the airflow”. However, this passage would appear to be teaching an all-seat air conditioning mode of operation as the default mode.  If air is not blowing out of all the air vents, then why would the driver need to close or redirect individual air outlet members?  Since the driver is adjusting air vents, then airflow would presumably be flowing through said vents, which would indicate an all-seat air conditioning mode.  Therefore, the applicants’ arguments are not found persuasive.
Applicant argues on pages 7-8 of the reply that there is “no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763